 CaseCase
      3:18-mj-01477-RMS
           3:18-mj-01477-RMS
                         *SEALED*
                              Document
                                   Document
                                       11-2 1-1
                                            Filed Filed
                                                  07/22/20
                                                        09/21/18
                                                             PagePage
                                                                  1 of 42
                                                                       1 of 42




                         IN THE UNITED STATES DISTRICT COURT
                             FOR DISTRICT OF CONNECTICUT

IN THE MATTER OF THE SEARCH OF
INFORMATION ASSOCIATED WITH
FACEBOOK USER ID 100007268775514
THAT IS STORED AT PREMISES
CONTROLLED BY FACEBOOK INC.,                       Case No. -----------------
INFORMATION ASSOCIATED WITH THE
CELLULAR DEVICE 860-961-8699                       Filed Under Seal
STORED AT A PREMISES CONTROLLED
BY SPRINT, AND INFORMATION                         September 20,2018
ASSOCIATED WITH THE CELLULAR
DEVICE 860-885-4047 STORED AT A
PREMISES CONTROLLED BY VERIZON



                             AFFIDAVIT IN SUPPORT OF
                      AN APPLICATION FOR SEARCH WARRANTS

       I, Keith Warzecha, being first duly sworn, hereby depose and state as follows:


                                        INTRODUCTION

       1.      I make this affidavit in support of an application for a search warrant for

information associated with Facebook User ID 100007268775514 (hereafter referred to as the

"SUBJECT ACCOUNT") that is stored at premises owned, maintained, controlled, or operated

by Facebook Inc. (Facebook), a social networking company headquartered in Menlo Park,

California. The information to be searched is described in the following paragraphs and in

Attachment A. This affidavit is made in support of an application for a search warrant under 18

U.S.C. §§ 2703(a), 2703(b)(l)(A) and 2703(c)(1)(A) to require Facebook to disclose to the

government records and other information in its possession, pertaining to the subscriber or

customer associated with the user ID.

       2.      I also make this affidavit in support of an application for a search warrant for

information associated with a certain cellular device assigned 860-961-8699 (Target Telephone-
    CaseCase
         3:18-mj-01477-RMS
              3:18-mj-01477-RMS
                            *SEALED*
                                 Document
                                      Document
                                          11-2 1-1
                                               Filed Filed
                                                     07/22/20
                                                           09/21/18
                                                                PagePage
                                                                     2 of 42
                                                                          2 of 42




1), which is subscribed in the name of Asten Relerford,                                      , Taftville,

Connecticut 06380, that is in the custody or control of Sprint Corporation, a wireless

communications Service Providers that is headquartered at 6200 Sprint Pwky., Overlook Park,

Kansas, 66251.

         3.       I also make this affidavit in support of an application for a search warrant for

information associated with a certain cellular device assigned 860-885-404 7 (Target Telephone-

2), which is subscribed in the name of Sam Callie,                            , New London, Connecticut

06320, that is in the custody or control ofVerizon, a wireless communications service provider

that is headquartered at 1 Verizon Way, Basking Ridge, New Jersey, 07920. 1

         4.       With regards to Target Telephone- I and Target Telephone-2 (collectively referred

to as the "SUBJECT TELEPHONES"), the information to be searched is described in the

following paragraphs and in Attachment C. This affidavit is made in support of an application

for a search warrant under 18 U.S.C. § 2703(c)(l)(A) and Federal Rule of Criminal Procedure 41

to require Sprint Corporation and Verizon Wireless (collectively referred to as "the Service

Providers") to disclose to the government the information further described in Section I of

Attachment D. Upon receipt of the information described in Section I of Attachment D,

government-authorized persons will review the information to locate items described in Section

II of Attachment D.

         5.       Because I am seeking the prospective collection of information, including cell-site

location information, that may fall within the statutory definitions of information collected by a

"pen register" and/or "trap and trace device," see 18 U.S.C. § 3127(3) & (4), I also make this


1
 This is the second request for such information associated with these telephones. On or about July 9, 2018, the
Honorable U.S. Magistrate Judge Donna F. Martinez granted a request for these search warrants.

                                                         2
    CaseCase
         3:18-mj-01477-RMS
              3:18-mj-01477-RMS
                            *SEALED*
                                 Document
                                      Document
                                          11-2 1-1
                                               Filed Filed
                                                     07/22/20
                                                           09/21/18
                                                                PagePage
                                                                     3 of 42
                                                                          3 of 42




affidavit in support of an application by the United States of America for an order pursuant to 18

U.S.C §§ 3122 and 3123, authorizing the installation and use of pen registers and trap and trace

devices (pen-trap devices) to record, decode, and/or capture dialing, routing, addressing, and

signaling information associated with each communication to or from the SUBJECT PHONES. 2

         6.       I am presently employed as a Special Agent with the Drug Enforcement

Administration (DEA), Hartford District Office, and have been so since August 2010. I have

been employed with the DEA as a Special Agent since 1996, and until August 2010, I was

assigned to the Little Rock (Arkansas) District Office.

         7.       During my tenure with the DEA, I have participated in numerous investigations

involving individuals suspected of distributing illegal drugs; coordinated controlled purchases of

illegal drugs utilizing confidential sources and cooperating witnesses and undercover police

officers; written, obtained and coordinated the execution of search and arrest warrants pertaining

to individuals involved in the distribution of illegal drugs; conducted electronic as well as

physical surveillance of individuals involved in illegal drug distribution; analyzed records

documenting the purchase and sale of illegal drugs; provided testimony in Grand Jury

proceedings; and spoken with informants and subjects, as well as other local, state and Federal

law enforcement officers, regarding the manner in which drug distributors obtain, finance, store

manufacture, transport, and distribute their illegal drugs. I have received instruction relative to

conducting drug investigations while attending the DEA Academy in Quantico, Virginia. In

addition, I receive periodic in-service training relative to conducting drug investigations. In the

course of my duties as a DEA Special Agent, I have prepared affidavits in support of


2
 This is the second request for such information associated with these telephones. On or about July 9, 2018, the
Honorable U.S. Magistrate Judge Donna F. Martinez granted a request for this information.

                                                          3
 CaseCase
      3:18-mj-01477-RMS
           3:18-mj-01477-RMS
                         *SEALED*
                              Document
                                   Document
                                       11-2 1-1
                                            Filed Filed
                                                  07/22/20
                                                        09/21/18
                                                             PagePage
                                                                  4 of 42
                                                                       4 of 42




applications for search warrants and arrest warrants and have executed numerous search and

arrest warrants.

        8.      The facts in this affidavit come from information obtained from cooperating

sources, my personal observations, my training and experience, my review of documents, and

information obtained from other agents and witnesses. This affidavit is intended to show merely

that there is probable cause for the requested warrants and does not set forth all of my knowledge

about this matter.

        9.     Based on my training and experience and the facts as set forth in this affidavit,

there is probable cause to believe that violations of21 U.S.C. §§ 841(a)(l) (distribution of

narcotics, possession with intent to distribute narcotics); 846 (conspiracy to distribute and

possess with intent to distribute narcotics); 843(b) (use of a communication facility to facilitate a

narcotics trafficking felony); and 18 U.S.C. § 924(c) (possession of a firearm in furtherance of a

drug trafficking offense) have been and are being committed by ROYSHA WN ALLGOOD, and

others. There is also probable cause to search the information described in Attachment A

regarding the SUBJECT ACCOUNT for evidence of these crimes, as described in Attachment

B. There is also probable cause to search the information described in Attachment C regarding

the SUBJECT TELEPHONES, which is currently in the possession of the Service Providers for

evidence of these crimes, as described in Attachment D.

        10.    The Court has jurisdiction to issue the proposed warrants regarding the SUBJECT

TELEPHONES and the SUBJECT ACCOUNT because it is a "court of competent jurisdiction"

as defined in 18 U.S.C. § 2711. Specifically, the Court is a district court of the United States that

has jurisdiction over the offense being investigated; see 18 U.S.C. § 2711(3)(A)(i).



                                                  4
CaseCase
     3:18-mj-01477-RMS
          3:18-mj-01477-RMS
                        *SEALED*
                             Document
                                  Document
                                      11-2 1-1
                                           Filed Filed
                                                 07/22/20
                                                       09/21/18
                                                            PagePage
                                                                 5 of 42
                                                                      5 of 42




                                      PROBABLE CAUSE

                                Information Provided by CS#2

       11.     Beginning in 2016, members of the City ofNew London Police Department Vice

and Intelligence Section have met with a confidential source (designated in this investigation as

CS#2) for the purpose of obtaining information regarding narcotics sales and distribution within

New London County, Connecticut.

       12.     Information provided by CS#2 has been found to be accurate and reliable in that

CS#2's information has been corroborated by controlled purchases of cocaine base from

ALLGOOD via a separate confidential source (referred to herein as "CS#3"). CS#2 provided

information in exchange for assistance with pending federal criminal charges related to the

unlawful possession of drugs and a firearm.

       13.     CS#2 informed investigators that he/she knew of a drug trafficking organization

(DTO) that was obtaining cocaine and marijuana shipped from New York, Florida, and

California. The DTO would then distribute the cocaine and marijuana within Connecticut,

particularly New London County. CS#2 explained that Jeffrey PEARSON would obtain the

cocaine and marijuana directly from sources of supply in Florida and California. PEARSON

would then provide the cocaine and marijuana to ALLGOOD and others for localized

distribution. According to CS#2, ALLGOOD charged $4,000 per pound of marijuana.

       14.     CS#2 informed investigators that PEARSON also acquired kilograms of cocaine

from his marijuana source of supply and that PEARSON had approached CS#2 looking for

customers to offload the cocaine. CS#2 informed investigators that he/she has seen ALLGOOD

with a .45 caliber pistol and a "baby" 9mm pistol, which investigators understood to mean a

subcompact 9mm handgun. CS#2 stated the .45 caliber pistol belonged to ALLGOOD but was

                                                5
    CaseCase
         3:18-mj-01477-RMS
              3:18-mj-01477-RMS
                            *SEALED*
                                 Document
                                      Document
                                          11-2 1-1
                                               Filed Filed
                                                     07/22/20
                                                           09/21/18
                                                                PagePage
                                                                     6 of 42
                                                                          6 of 42




uncertain to whom the 9mm pistol belonged. CS#2 also stated that PEARSON has assault rifles

located within his garage at his house in Waterford, Connecticut. CS#2 stated that in the winter

2015, PEARSON approached CS#2looking to sell an assault rifle.

                                         Information Provided by CS#3

            15.     In January 2018, a confidential source (designated in this investigation as CS#3)

provided information to members of the City ofNew London Police Department Vice and

Intelligence Section regarding narcotic sales and distribution by ALLGOOD. CS#3 cooperated

after a state search and seizure warrant was executed at CS#3 's residence, which resulted in

pending narcotics charges against CS#3.

            16.     Information provided by CS#3 has been corroborated by participation in the

supervised purchase of narcotics and independent investigation information that are set forth

below, and accordingly, CS#3 is believed to be accurate and reliable. From a photo array, CS#3

identified ALLGOOD as the subject from whom CS#3 buys cocaine. CS#3 identified

ALLGOOD as his source of supply for narcotics. The CS#3 also informed law enforcement that

ALLGOOD is using two phones, Target Telephone-! and Target Telephone-2, and that

ALLGOOD is using these phones in furtherance of his narcotics distribution activities.

                                    Information Provided by ALLGOOD

           17.      On March 23,2018, members ofthe New London Police Department Vice and

Intelligence Section along with members of the Connecticut State Police Statewide Narcotics

East Division executed a search and seizure warrant at a residence connected to ALLGOOD. 3

Upon making entry into the apartment, officers located ALLGOOD in one of the bedrooms.



3
    The address is known to the undersigned affiant.

                                                       6
 CaseCase
      3:18-mj-01477-RMS
           3:18-mj-01477-RMS
                         *SEALED*
                              Document
                                   Document
                                       11-2 1-1
                                            Filed Filed
                                                  07/22/20
                                                        09/21/18
                                                             PagePage
                                                                  7 of 42
                                                                       7 of 42




Officers recovered approximately 20.3 grams of a beige rock-like substance believed to be

heroin. Field tests were conducted that revealed positive reactions for the presence of heroin.

Officers also recovered $2,851 in cash and distribution paraphernalia such as a digital scale, clear

plastic bags with cut or tom comers, clear plastic sandwich bags, as well as three cellular

telephones, including Target Telephone-1.

        18.    Following his arrest, ALLGOOD provided consent to search Target Telephone-!.

The contents ofthe cellular phone were downloaded and ALLGOOD was released on bail.

        19.    A review of Target Telephone-! evidences text and telephone communications

betweenALLGOOD and PEARSON. For example, ALLGOOD texted PEARSON on March 6,

2018 at 10:30:12 A.M, stating, "I got you bro I was gonna have my boy see you but he can't

cook that bitch up how I need it so it's slow till I'm back." The undersigned affiant knows

through training and experience that cocaine is converted to crack cocaine by adding water and

baking soda to cocaine, boiling the mixture until the moisture evaporates and that the end result

is a hard cookie that is cocaine base, commonly known as crack cocaine. As a result, drug

traffickers, who frequently communicate in code language on phones in order to thwart law

enforcement detection, will frequently use "cooking" or "cooked" to refer to crack cocaine.

Thus, when ALLGOOD stated, "cook that bitch up," I believe, based on my training and

experience, that ALLGOOD was referring to turning cocaine into crack cocaine.

       20.     On March 14,2018 at 1:03:09 P.M., PEARSON sent ALLGOOD a text message

that stated,"! borrowed doe to pay that I got to pay these guys back so lmk I'm coli til they put

pressure on me I don't wanna fuck them or hear them mad at me." Based on the reference to

"doe," I believe, based on my training and experience, that this was shorthand for "dough" which

is common slang for money. I further believe that in this text PEARSON referred to paying a

                                                 7
 CaseCase
      3:18-mj-01477-RMS
           3:18-mj-01477-RMS
                         *SEALED*
                              Document
                                   Document
                                       11-2 1-1
                                            Filed Filed
                                                  07/22/20
                                                        09/21/18
                                                             PagePage
                                                                  8 of 42
                                                                       8 of 42




debt to his narcotics source of supply and was seeking to collect money from ALLGOOD for

drugs previously provided.

                               Information Provided by CS#4

       21.    In July 2018, law enforcement interviewed a cooperating source (herein referred

to as "CS#4") who had knowledge concerning ALLGOOD. CS#4 identified ALLGOOD as a

member of the Elm Street Niggas (E.S.N.) blood gang based in New London, Connecticut, who

was supplying heroin, cocaine and crack cocaine to drug traffickers inN ew London and

Windham County. CS#4 identified ALLGOOD as the primary source of supply for heroin,

cocaine and crack cocaine for E.S.N in the same area. CS#4 also identified Luis BALDWIN and

Julius CLUFF as two of ALLGOOD's partners.

       22.    CS#4 is a fellow gang member and his information has been corroborated by

cooperating defendants, informants, telephone records, financial records, and law enforcement

officers in New London County. CS#4 purchased narcotics from ALLGOOD and was present

when ALLGOOD made narcotic transactions with other individuals. CS#4 stated that

ALLGOOD typically keeps his narcotics with one of"his females." CS#4 identified four of the

females as Catrice WILLIAMS, April RANGHELLI, Samiyra HINDS and "Jamie" (last name

unknown). CS#4 stated that he/she has seen ALLGOOD store and retrieved cocaine from Cafe

Le Bank on Bank Street in New London. CS#4 also stated that ALLGOOD stores narcotics at

the residence of an individual known as "DRE" located on Crystal Ave in New London.

       23.    CS#4 stated that ALLGOOD works closely in distributing narcotics with other

individuals including JULIUS CLUFF and LUIS BALDWIN. CS#4 stated that ALLGOOD,

CLUFF and BALDWIN purchase their heroin in Waterbury, Connecticut, from a male named

Leon GREENE. CS#4 stated that ALLGOOD, CLUFF and BALDWIN would take turns

                                               8
 CaseCase
      3:18-mj-01477-RMS
           3:18-mj-01477-RMS
                         *SEALED*
                              Document
                                   Document
                                       11-2 1-1
                                            Filed Filed
                                                  07/22/20
                                                        09/21/18
                                                             PagePage
                                                                  9 of 42
                                                                       9 of 42




traveling to Waterbury, Connecticut, to get the heroin. CS#4 stated that ALLGOOD obtains his

cocaine from a source in New York and then distributes the cocaine among several individuals in

New London County.

       24.     CS#4 further stated that ALLGOOD uses his social media accounts, specifically

snapchat and Facebook profile (the SUBJECT ACCOUNT), to facilitate his drug trafficking

activities. CS#4 reported that ALLGOOD communicated with other traffickers through the

message feature ofFacebook, the SUBJECT ACCOUNT.

                                      Facebook Contacts

       25.     A review ofthe publicly viewable portion of the SUBJECT ACCOUNT that

belongs to Royshawn ALLGOOD evidences that ALLGOOD is "friended" with the accounts of

Luis BALDWIN, a.k.a. "Kaos;" Julius CLUFF; and Leon GREENE. A review of Target

Telephone-!, obtained per ALLGOOD's consent following his arrest on March 23,2018,

evidences "GREENE Leon" listed in ALLGOOD's contacts with Facebook Messenger as the

source. The name "BALDWIN Luis" listed in ALLGOOD's contacts in Target Telephone-!

with Facebook Messenger as the source. The name "CLUFF Julius" listed in ALLGOOD's

contacts in Target Telephone-! with Facebook Messenger as the source as well as a telephone

number. Based on these contacts, there is probable cause to believe that ALLGOOD uses the

SUBJECT ACCOUNT to communicate with his coconspirators regarding narcotics trafficking.

       26.    On April25, 2018, DEA arrested GREENE following a wiretap of GREENE's

telephone and GREENE was subsequently charged with conspiracy to distribute heroin and

cocaine in connection to that investigation. During the wiretap, DEA intercepted a telephone call

between GREENE and CLUFF regarding a narcotic transaction. During the intercepted call

GREENE informed CLUFF that everything was "Gucci," which based on officer training and

                                               9
CaseCase
     3:18-mj-01477-RMS
          3:18-mj-01477-RMS
                        *SEALED*
                             Document
                                  Document
                                      11-2 1-1
                                           Filed Filed
                                                 07/22/20
                                                       09/21/18
                                                            PagePage
                                                                 10 of10
                                                                       42of 42




experience as well as knowledge of the investigation, was believed to mean good. GREENE,

however, further stated "its two (2) dollars more though, than what you seeing already," which

was believed to mean that GREENE was increasing the price. CLUFF asked GREENE, "Oh,

from, urn ... The same?" GREENE responded, "Urn ... Nah, nah, nah, nah, nah! That, you know,

the white chick and shit from ... you know, how you did with Roy." When GREENE stated,

"white chick," it is believed that GREENE was using coded language to refer to cocaine. When

GREENE stated, " ... how you did with Roy," it is believed GREENE was referring to a prior

transaction that CLUFF and ALLGOOD did together with GREENE. 4

          27.     On August 24,2018, the Connecticut Department of Corrections Intelligence Unit

intercepted a prison telephone call between Irving "Jerome" HUDSON and Deandra COOPER.

HUDSON is a known E.S.N. member and is currently incarcerated at Northern Correctional

Institution for murder. During the call, COOPER informed HUDSON "You got to drop Boy

from your call list." When COOPER stated, "Boy," it is believed that COOPER was referring to

Royshawn "BOY ROY" ALLGOOD. COOPER went on to explain, "He [ALLGOOD] thinks

his phone is on some other shit and found a GPS on his car." COOPER further stated "A FED

Tracker. I saw the picture and shit." It is believed that COOPER was referring to a GPS tracker

that was placed on ALLGOOD's Hyundai Genesis on August 22, 2018. 5 COOPER informed

HUDSON that ALLGOOD sent pictures of the tracker through the SUBJECT ACCOUNT to

Samiyra HINDS.




4
    The DEA did not intercept any telephone calls between GREENE and ALLGOOD.

5
  On or about August 14, 2018, the Honorable U.S. Magistrate Judge Robert A. Richardson authorized the
installation and monitoring of a GPS tracker on Allgood's Genesis.

                                                      10
CaseCase
     3:18-mj-01477-RMS
          3:18-mj-01477-RMS
                        *SEALED*
                             Document
                                  Document
                                      11-2 1-1
                                           Filed Filed
                                                 07/22/20
                                                       09/21/18
                                                            PagePage
                                                                 11 of11
                                                                       42of 42




       28.     Affiant knows from his experience and training that individuals engaged in drug

trafficking activities such as Royshawn ALLGOOD, Luis BALDWIN, Julius CLUFF and Leon

GREENE often send and receive email and text messages regarding narcotics sales, and post

photographs and videos of themselves possessing narcotics, fireanns, U.S. currency, and

associating with co-conspirators on social networking sites. Some of this information may be

viewable by the general public, but accessibility to individual accounts is controlled by the

account holder.

       29.     In addition to using the SUBJECT ACCOUNT to traffic narcotics and

communicate with coconspirators as described above, the undersigned affiant also believes that

ALLGOOD is involved in the unlawful possession of firearms and that there is probable cause to

believe he has communicated via the SUBJECT ACCOUNT regarding these activities.

       30.     In 2015, Quadell DANIELS a.k.a. "Q" and Jerome HUDSON were living

together on Steward Street, New London, Connecticut. Shortly thereafter, DANIELS began

dating Genia PICOU who was entering the military. In July 2017, PICOU purchased seven (7)

guns in Georgia and drove the weapons back to HUDSON's New London residence. On July

20, 2017, New London detectives and federal law enforcement officers initiated a narcotics

investigation into John SMITH and executed a narcotics related search warrant for SMITH's

residence, seized 173 grams of heroin, a kilogram press and recovered two (2) of the seven (7)

guns purchased by PICOU. According to PICOU, other ESN members are holding the

remaining fireanns.

       31.        CS#4 stated that "Q" (DANIELS), who lived with Jerome HUDSON on

Stewart Street, was the gun connect. CS#4 stated that "Q" obtained a crate of guns from New

York and distributed the firearms throughout New London County a couple of years ago. CS#4

                                                11
CaseCase
     3:18-mj-01477-RMS
          3:18-mj-01477-RMS
                        *SEALED*
                             Document
                                  Document
                                      11-2 1-1
                                           Filed Filed
                                                 07/22/20
                                                       09/21/18
                                                            PagePage
                                                                 12 of12
                                                                       42of 42




stated the firearms were small calibers "like 22's." CS#4 stated that "Q" was trying to keep up

his appearance as a gun connect and obtained approximately seven (7) firearms from his girl who

was in the military down south.

       32.       CS#4 stated that of those seven (7) firearms, "Q" sold one (1) firearm to

Michael EDWARDS who also sells marijuana. CS#4 also reported that ALLGOOD purchased a

9mm and BALDWIN purchased one (1) firearm from "Q." CS#4 stated that BALDWIN keeps

his firearm with a girl named "Maria" who is the daughter of Johnathan LOPEZ. CS#4 stated

that ALLGOOD has another firearm that has a pearl grip and is inscribed "BR" for "Boy Roy."

CS#4 stated that Michael HYSLOP keeps his gun in a house next to Jared PACKY on Ocean

Avenue.

       33.      Toll records and the consensual search of Target Telephone- I do not evidence

any contact information between DANIELS and ALLGOOD on Target Telephone- I or Target

Telepehone-2. Contact information in Target Telephone- I, however, evidences a contact for

Jerome HUDSON via Facebook Messenger. HUDSON and DANIELS lived together from 2015

until their respective arrests on November 30, 2017 (DANIELS) and December 26, 2017

(HUDSON). HUDSON is also a known E.S.N. member. Accordingly, there is probable cause

to believe that ALLGOOD uses the SUBJECT ACCOUNT to communicate with his

coconspirators regarding firearms.

       34.    On September 10,2018, a preservation letter was sent to Facebook for the Subject

Account.

                              May 8, 2018 Controlled Purchase

       35.    On May 8, 2018, investigators met with CS#3 at a secure location. Investigators

searched CS#3 's person and his/her belongings for contraband or monies with negative results.

                                               12
CaseCase
     3:18-mj-01477-RMS
          3:18-mj-01477-RMS
                        *SEALED*
                             Document
                                  Document
                                      11-2 1-1
                                           Filed Filed
                                                 07/22/20
                                                       09/21/18
                                                            PagePage
                                                                 13 of13
                                                                       42of 42




CS#3 was provided with state pre-recorded funds with which to purchase crack cocaine from

ALLGOOD. In the presence of investigators, CS#3 contacted ALLGOOD on Target Telephone-

1. CS#3 conveyed to ALLGOOD that "he had the money" and inquired where they should meet.

ALLGOOD instructed CS#3 to go to Ocean Avenue, New London, Connecticut, to complete the

transaction.

        36.     Constant surveillance was maintained while CS#3 traveled to the Ocean A venue

address. CS#3 did not make any stops or meet anyone prior to arriving at the Ocean Avenue

address. CS#3 called ALLGOOD once on Ocean Avenue and asked for a more specific location,

which ALLGOOD provided as 24 Ocean Avenue, a hair salon. The CS arrived and met

ALLGOOD near ALLGOOD's vehicle, which was parked across from the hair salon.

ALLGOOD was at the salon getting his hair braided and accordingly, it appeared that

ALLGOOD was in possession of Target Telephone- I, during the transaction.

        37.     Once CS#3 arrived at the Ocean Avenue address provided by ALLGOOD, he/she

entered the front passenger seat of ALLGOOD's beige Hyundai Genesis. At this time,

investigators observed that ALLGOOD was the only other occupant in the Hyundai.

Surveillance was maintained on the Hyundai and case agents observed CS#3 exiting the Hyundai

after a brief period of time.

        38.     CS#3 then travelled back to the secure, prearranged location and met with

investigators. CS#3 provided officers with approximately 3.0 grams of suspected crack cocaine

purchased from ALLGOOD, which field-tested positive for the presence of cocaine. According

to CS#3, ALLGOOD met the CS#3 in the beige Hyundai Genesis and they conducted the

narcotics transaction in the Hyundai. CS#3 stated that he/she entered the Hyundai's front

passenger seat while ALLGOOD was in the driver's seat. CS#3 stated that, while in the vehicle,

                                                13
CaseCase
     3:18-mj-01477-RMS
          3:18-mj-01477-RMS
                        *SEALED*
                             Document
                                  Document
                                      11-2 1-1
                                           Filed Filed
                                                 07/22/20
                                                       09/21/18
                                                            PagePage
                                                                 14 of14
                                                                       42of 42




ALLGOOD pulled out a "tennis size ball" of crack cocaine and gave the CS#3 a package from

within the "tennis size ball" of crack cocaine in exchange for the pre-recorded funds.

                              June 11, 2018 Controlled Purchase

       39.     On June 11, 2018, investigators met with CS#3 at a secure location. Investigators

searched CS#3's person and his/her belongings for contraband or monies with negative results.

CS#3 was provided with state pre-recorded funds with which to purchase cocaine from

ALLGOOD. CS#3 was also provided with a video recording device.

       40.     In the presence of investigators, CS#3 contacted ALLGOOD on Target

Telephone-2. CS#3 conveyed to ALLGOOD that he was "ready" (meaning that CS#3 had

money to purchase narcotics) and inquired about a meet location. ALLGOOD instructed CS#3

to go to a location on Summer Street in New London, Connecticut, to complete the transaction.

       41.     Constant surveillance was maintained while CS#3 traveled to the Summer Street

address. CS#3 did not make any stops or meet anyone prior to arriving at the Summer Street

address. As CS#3 travelled to the Summer Street address, ALLGOOD was observed exiting the

Summer Street address and entering the beige Hyundai Genesis. Once CS#3 arrived at the

Summer Street address, he/she met ALLGOOD in the beige Genesis. ALLGOOD was in the

driver seat and CS#3 entered the front passenger seat. A short time later, CS#3 was observed

exiting the Hyundai Genesis and traveling back to the secure location.

       42.     CS#3 provided officers with approximately 4.2 grams of suspected cocaine

purchased from ALLGOOD, which field-tested positive for the presence of cocaine. According

to CS#3, ALLGOOD met him/her in the beige Hyundai Genesis and ALLGOOD instructed the

CS#3 to enter the front passenger seat. CS#3 stated that ALLGOOD was in the driver seat and

when CS#3 entered the front passenger seat, the suspected cocaine was waiting for him/her on

                                                14
CaseCase
     3:18-mj-01477-RMS
          3:18-mj-01477-RMS
                        *SEALED*
                             Document
                                  Document
                                      11-2 1-1
                                           Filed Filed
                                                 07/22/20
                                                       09/21/18
                                                            PagePage
                                                                 15 of15
                                                                       42of 42




the seat. CS#3 stated he/she retrieved the cocaine and gave ALLGOOD the pre-recorded funds in

exchange for the cocaine. Case agents also retrieved the video recording device from CS#3.

                              June 20, 2018 Controlled Purchase

       43.     On June 20, 2018, investigators met with CS#3 at a secure location. Investigators

searched CS#3 's person and his/her belongings for contraband or monies with negative results.

CS#3 was provided with DEA pre-recorded funds within which to purchase Crack Cocaine from

ALLGOOD. CS#3 was also provided with a recording device. In the presence of investigators,

CS#3 contacted ALLGOOD on Target Telephone-2. CS#3 conveyed to ALLGOOD that he/she
                                                                                I




wanted to purchase $800 worth of crack cocaine. In a subsequent call, ALLGOOD instructed

CS#3 to go to Shaw Street in New London, Connecticut, to complete the transaction.

       44.     Constant surveillance was maintained while CS#3 traveled to the Shaw Street

address. CS#3 did not make any stops or meet anyone prior to arriving at the Shaw Street

address. Once on Shaw Street, CS#3 was in continuous telephone contact with ALLGOOD, who

was utilizing Target Telephone-2. While in telephone contact, ALLGOOD provided directions

to CS#3 about where to go to complete the transaction. ALLGOOD directed CS#3 to Denison

Street, which intersects with Shaw. CS#3 continued on Shaw Street to Denison A venue in New

London. Once CS#3 arrived at the Denison Avenue address, he/she was observed entering the

rear passenger seat of a vehicle, identified as a 2009 Honda Civic bearing Connecticut

Registration AJ15500. Investigators immediately recognized the front seat passenger as

ALLGOOD. The vehicle drove a short distance to Linden Street in New London where CS#3

was observed exiting the vehicle and travelling back to the secure, prearranged location. CS#3 's

continuous contact with ALLGOOD while en-route to the meet location and up until CS#3 and



                                               15
CaseCase
     3:18-mj-01477-RMS
          3:18-mj-01477-RMS
                        *SEALED*
                             Document
                                  Document
                                      11-2 1-1
                                           Filed Filed
                                                 07/22/20
                                                       09/21/18
                                                            PagePage
                                                                 16 of16
                                                                       42of 42




ALLGOOD met on Denison Street shows that ALLGOOD had Target Telephone-2 in his

possession on the way to the deal location and when the transaction occurred.

        45.    Once at the prearranged location, CS#3 provided officers with approximately 10.1

grams of suspected crack cocaine purchased from ALLGOOD, which field-tested positive for the

presence of cocaine. CS#3 also provided the recording device to case agents.

       46.     According to CS#3, ALLGOOD was the front passenger in the Honda Civic and

that he/she entered the rear passenger seat. CS#3 stated, once inside the vehicle, the operator

began driving which is when he/she gave ALLGOOD the pre-recorded funds and in exchange

ALLGOOD gave the CS#3 a portion of the crack cocaine. On June 21,2018, CS#3 texted

ALLGOOD in order to obtain the remaining amount of drugs paid for on June 20, 2018, but

which CS#3 had not received from ALLGOOD. On June 21,2018, CS#3 texted ALLGOOD on

Target Telephone-2, "what good bro how long til you get here." ALLGOOD responded from the

same number "bout to cook more ran out," which CS#3 understood to mean that ALLGOOD

was about to make another batch of crack cocaine. This also suggests that ALLGOOD had

Target Telephone-2 at the stash location at which he planned to make this batch of crack cocaine.

CS#3 responded "Oh okay how long til you see me." ALLGOOD replied the next day, "Hit you

soon as I'm done bro give me a LOL tho." On June 24, 2018, CS#3 sent the following text to

ALLGOOD at Target Telephone-2: "whats good my dude." ALLGOOD responded, "my bad

bro, my boy was in the hospital SMH I couldn't get to anything for a few days I'm get wit u in a

little my bad I though he got bagged." CS#3 replied, "OK please bro because I'm out of work,"

meaning CS#3 did not have any narcotics supply to sell. On June 27,2018, ALLGOOD, using

Target Telephone-2, texted, "I hope I get good today bro, I dead ass had it for had a play for

more than way I had offed it thinking I was going to be good ASAP that didn't happen, my bad I

                                                16
CaseCase
     3:18-mj-01477-RMS
          3:18-mj-01477-RMS
                        *SEALED*
                             Document
                                  Document
                                      11-2 1-1
                                           Filed Filed
                                                 07/22/20
                                                       09/21/18
                                                            PagePage
                                                                 17 of17
                                                                       42of 42




got you ASAP my word," which CS#3 understood to mean that ALLGOOD would have the

remaining amount of crack cocaine for CS#3 that day.

                             August 28, 2018 Controlled Purchase

       47.     On August 28,2018, investigators met with CS#3 at a secure location.

Investigators searched CS#3's person and his/her belongings for contraband or monies with

negative results. CS#3 was provided with state pre-recorded funds with which to purchase crack

cocaine from ALLGOOD. CS#3 also showed investigators text messages in CS#3's cellular

phone with Target Telephone- I and Target Telephone-2 regarding the intended controlled

purchase on August 28, 2018. In the presence of investigators, CS#3 contacted ALLGOOD on

Target Telephone-2. CS#3 conveyed to ALLGOOD that "needed two," and that she/he had "two

hundred." ALLGOOD responded that he had "one-seventy." ALLGOOD and CS#3 agreed to

meet to complete the transaction. CS#3 was also provided with a recording device.

       48.     Constant surveillance was maintained while CS#3 traveled to the meet location.

CS#3 did not make any stops or meet anyone prior to arriving at the meet location. Investigators

observed ALLGOOD arrive at the meet location operating his Hyundai Genesis. CS#3 entered

ALLGOOD's vehicle and exited approximately one minute later.

       49.     CS#3 then travelled back to the secure, prearranged location and met with

investigators. CS#3 provided officers with approximately 4.3 grams of suspected crack cocaine

purchased from ALLGOOD, which field-tested positive for the presence of cocaine. CS#3 also

provided the recording device to case agents.

       50.     According to CS#3, ALLGOOD met the CS#3 in the Hyundai Genesis and they

conducted the narcotics transaction in the Hyundai. CS#3 stated that he/she entered the

Hyundai's front passenger seat while ALLGOOD was in the driver's seat. CS#3 further

                                                17
CaseCase
     3:18-mj-01477-RMS
          3:18-mj-01477-RMS
                        *SEALED*
                             Document
                                  Document
                                      11-2 1-1
                                           Filed Filed
                                                 07/22/20
                                                       09/21/18
                                                            PagePage
                                                                 18 of18
                                                                       42of 42




confirmed that ALLGOOD was the vehicle's only occupant besides CS#3. CS#3 stated that,

while in the vehicle, ALLGOOD gave the CS#3 the crack cocaine in exchange for the pre-

recorded funds.

                           Additional Information Concerning Facebook

       51.        Facebook owns and operates a free-access social networking website ofthe same

name that can be accessed at http://www.facebook.com. Facebook allows its users to establish

accounts with Facebook, and users can then use their accounts to share written news,

photographs, videos, and other information with other Facebook users, and sometimes with the

general public.

       52.        Facebook asks users to provide basic contact and personal identifying information

to Facebook, either during the registration process or thereafter. This information may include

the user's full name, birth date, gender, contact e-mail addresses, Facebook passwords, physical

address (including city, state, and zip code), telephone numbers, screen names, websites, and

other personal identifiers. Facebook also assigns a user identification number to each account.

       53.        Facebook users may join one or more groups or networks to connect and interact

with other users who are members of the same group or network. Facebook assigns a group

identification number to each group. A Facebook user can also connect directly with individual

Facebook users by sending each user a "Friend Request." If the recipient of a "Friend Request"

accepts the request, then the two users will become "Friends" for purposes ofFacebook and can

exchange communications or view information about each other. Each Facebook user's account

includes a list of that user's "Friends" and a "News Feed," which highlights information about

the user's "Friends," such as profile changes, upcoming events, and birthdays.



                                                 18
CaseCase
     3:18-mj-01477-RMS
          3:18-mj-01477-RMS
                        *SEALED*
                             Document
                                  Document
                                      11-2 1-1
                                           Filed Filed
                                                 07/22/20
                                                       09/21/18
                                                            PagePage
                                                                 19 of19
                                                                       42of 42




        54.     Facebook users can select different levels of privacy for the communications and

information associated with their Facebook accounts. By adjusting these privacy settings, a

Facebook user can make information available only to himself or herself, to particular Facebook

users, or to anyone with access to the Internet, including people who are not Facebook users. A

Facebook user can also create "lists" ofFacebook friends to facilitate the application ofthese

privacy settings. Facebook accounts also include other account settings that users can adjust to

control, for example, the types of notifications they receive from Facebook.

        55.    Facebook users can create profiles that include photographs, lists of personal

interests, and other information. Facebook users can also post "status" updates about their

whereabouts and actions, as well as links to videos, photographs, articles, and other items

available elsewhere on the Internet. Facebook users can also post information about upcoming

"events," such as social occasions, by listing the event's time, location, host, and guest list. In

addition, Facebook users can "check in" to particular locations or add their geographic locations

to their Facebook posts, thereby revealing their geographic locations at particular dates and

times. A particular user's profile page also includes a "Wall," which is a space where the user

and his or her "Friends" can post messages, attachments, and links that will typically be visible

to anyone who can view the user's profile.

       56.     Facebook allows users to upload photos and videos, which may include any

metadata such as location that the user transmitted when s/he uploaded the photo or video. It

also provides users the ability to "tag" (i.e., label) other Facebook users in a photo or video.

When a user is tagged in a photo or video, he or she receives a notification of the tag and a link

to see the photo or video. For Facebook's purposes, the photos and videos associated with a



                                                  19
CaseCase
     3:18-mj-01477-RMS
          3:18-mj-01477-RMS
                        *SEALED*
                             Document
                                  Document
                                      11-2 1-1
                                           Filed Filed
                                                 07/22/20
                                                       09/21/18
                                                            PagePage
                                                                 20 of20
                                                                       42of 42




user's account will include all photos and videos uploaded by that user that have not been

deleted, as well as all photos and videos uploaded by any user that have that user tagged in them.

       57.     Facebook users can exchange private messages on Facebook with other users.

Those messages are stored by Facebook unless deleted by the user. Facebook users can also post

comments on the Facebook profiles of other users or on their own profiles; such comments are

typically associated with a specific posting or item on the profile. In addition, Facebook has a

chat feature that allows users to send and receive instant messages through Facebook Messenger.

These chat communications are stored in the chat history for the account. Facebook also has

Video and Voice Calling features, and although Facebook does not record the calls themselves, it

does keep records of the date of each call.

       58.     If a Facebook user does not want to interact with another user on Facebook, the

first user can "block" the second user from seeing his or her account.

       59.     Facebook has a "like" feature that allows users to give positive feedback or

connect to particular pages. Facebook users can "like" Facebook posts or updates, as well as

webpages or content on third-party (i.e., non-Facebook) websites. Facebook users can also

become "fans" of particular Facebook pages.

       60.     Facebook has a search function that enables its users to search Facebook for

keywords, usemames, or pages, among other things.

       61.     Each Facebook account has an activity log, which is a list of the user's posts and

other Facebook activities from the inception ofthe account to the present. The activity log

includes stories and photos that the user has been tagged in, as well as connections made through

the account, such as "liking" a Facebook page or adding someone as a friend. The activity log is

visible to the user but cannot be viewed by people who visit the user's Facebook page.

                                                20
CaseCase
     3:18-mj-01477-RMS
          3:18-mj-01477-RMS
                        *SEALED*
                             Document
                                  Document
                                      11-2 1-1
                                           Filed Filed
                                                 07/22/20
                                                       09/21/18
                                                            PagePage
                                                                 21 of21
                                                                       42of 42




        62.    Facebook also has a Marketplace feature, which allows users to post free

classified ads. Users can post items for sale, housing, jobs, and other items on the Marketplace.

        63.    In addition to the applications described above, Facebook also provides its users

with access to thousands of other applications ("apps") on the Facebook platform. When a

Facebook user accesses or uses one of these applications, an update about that the user's access

or use of that application may appear on the user's profile page.

       64.     Facebook also retains Internet Protocol (IP) logs for a given user ID or IP address.

These logs may contain information about the actions taken by the user ID or IP address on

Facebook, including information about the type of action, the date and time of the action, and the

user ID and IP address associated with the action. For example, if a user views a Facebook

profile, that user's IP log would reflect the fact that the user viewed the profile, and would show

when and from what IP address the user did so.

       65.     Social networking providers like Facebook typically retain additional information

about their users' accounts, such as information about the length of service (including start date),

the types of service utilized, and the means and source of any payments associated with the

service (including any credit card or bank account number). In some cases, Facebook users may

communicate directly with Facebook about issues relating to their accounts, such as technical

problems, billing inquiries, or complaints from other users. Social networking providers like

Facebook typically retain records about such communications, including records of contacts

between the user and the provider's support services, as well as records of any actions taken by

the provider or user as a result of the communications.

       66.     As explained herein, information stored in connection with a Facebook account

may provide crucial evidence of the "who, what, why, when, where, and how" ofthe criminal

                                                 21
CaseCase
     3:18-mj-01477-RMS
          3:18-mj-01477-RMS
                        *SEALED*
                             Document
                                  Document
                                      11-2 1-1
                                           Filed Filed
                                                 07/22/20
                                                       09/21/18
                                                            PagePage
                                                                 22 of22
                                                                       42of 42




conduct under investigation, thus enabling the United States to establish and prove each element

or alternatively, to exclude the innocent from further suspicion. In my training and experience, a

Facebook user's IP log, stored electronic communications, and other data retained by Facebook,

can indicate who has used or controlled the Facebook account. This "user attribution" evidence

is analogous to the search for "indicia of occupancy" while executing a search warrant at a

residence. For example, profile contact information, private messaging logs, status updates, and

tagged photos (and the data associated with the foregoing, such as date and time) may be

evidence of who used or controlled the Facebook account at a relevant time. Further, Facebook

account activity can show how and when the account was accessed or used. For example, as

described herein, Facebook logs the Internet Protocol (IP) addresses from which users access

their accounts along with the time and date. By determining the physical location associated

with the logged IP addresses, investigators can understand the chronological and geographic

context of the account access and use relating to the crime under investigation. Such information

allows investigators to understand the geographic and chronological context ofFacebook access,

use, and events relating to the crime under investigation. Additionally, Facebook builds geo-

location into some of its services. Geo-location allows, for example, users to "tag" their location

in posts and Facebook "friends" to locate each other. This geographic and timeline information

may tend to either inculpate or exculpate the Facebook account owner. Last, Facebook account

activity may provide relevant insight into the Facebook account owner's state of mind as it

relates to the offense under investigation. For example, information on the Facebook account

may indicate the owner's motive and intent to commit a crime (e.g., information indicating a

plan to commit a crime), or consciousness of guilt (e.g., deleting account information in an effort

to conceal evidence from law enforcement).

                                                22
CaseCase
     3:18-mj-01477-RMS
          3:18-mj-01477-RMS
                        *SEALED*
                             Document
                                  Document
                                      11-2 1-1
                                           Filed Filed
                                                 07/22/20
                                                       09/21/18
                                                            PagePage
                                                                 23 of23
                                                                       42of 42




        67.    Therefore, the computers ofFacebook are likely to contain all the material

described above, including stored electronic communications and information concerning

subscribers and their use of Facebook, such as account access information, transaction

information, and other account information.

                                           Cell-Site Data

        68.    Based on my training and experience, I know that the Service Providers can

collect cell-site data on a prospective basis about the SUBJECT PHONES. Based on my training

and experience, I know that for each communication a cellular device makes, its wireless service

provider can typically determine: (1) the date and time of the communication; (2) the telephone

numbers involved, if any; (3) the cell tower to which the customer connected at the beginning of

the communication; (4) the cell tower to which the customer was connected at the end of the

communication; and (5) the duration of the communication. I also know that wireless providers

such as the Service Providers typically collect and retain cell-site data pertaining to cellular

devices to which they provide service in their normal course of business in order to use this

information for various business-related purposes.

                               E-911 Phase II I GPS Location Data

       69.     I know that some providers of cellular telephone service have technical

capabilities that allow them to collect and generate E-911 Phase II data, also known as GPS data

or latitude-longitude data. E-911 Phase II data provides relatively precise location information

about the cellular telephone itself, either via GPS tracking technology built into the phone or by

triangulating on the device's signal using data from several of the provider's cell towers. As

discussed above, cell-site data identifies the "cell towers" (i.e., antenna towers covering specific

geographic areas) that received a radio signal from the cellular telephone and, in some cases, the

                                                 23
CaseCase
     3:18-mj-01477-RMS
          3:18-mj-01477-RMS
                        *SEALED*
                             Document
                                  Document
                                      11-2 1-1
                                           Filed Filed
                                                 07/22/20
                                                       09/21/18
                                                            PagePage
                                                                 24 of24
                                                                       42of 42




"sector" (i.e., faces of the towers) to which the telephone connected. These towers are often a

half-mile or more apart, even in urban areas, and can be 10 or more miles apart in rural areas.

Furthermore, the tower closest to a wireless device does not necessarily serve every call made to

or from that device. Accordingly, cell-site data is typically less precise that E-911 Phase II data.

       70.     Based on my training and experience, I know that the Service Providers can

collect E-911 Phase II data about the location of the SUBJECT PHONES, including by initiating

a signal to determine the location of each phone on the respective provider network or with such

other reference points as may be reasonably available.

                                          Pen-Trap Data

       71.     Based on my training and experience, I know each cellular device has one or

more unique identifiers embedded inside it. Depending on the cellular network and the device,

the embedded unique identifiers for a cellular device could take several different forms,

including an Electronic Serial Number (ESN), a Mobile Electronic Identity Number (MEIN), a

Mobile Identification Number (MIN), a Subscriber Identity Module (SIM), a Mobile Subscriber

Integrated Services Digital Network Number (MSISDN), an International Mobile Subscriber

Identifier (IMSI), or an International Mobile Equipment Identity (IMEI). The unique identifiers

- as transmitted from a cellular device to a cellular antenna or tower- can be recorded by pen-

trap devices and indicate the identity of the cellular device making the communication without

revealing the communication's content.

         AUTHORIZATION REQUEST RE ARDING THE SUBJECT PHONES

       72.     Based on the foregoing, I request that the Court issue the proposed warrants,

pursuant to 18 U.S.C. § 2703(c) and Federal Rule of Criminal Procedure 41.



                                                 24
CaseCase
     3:18-mj-01477-RMS
          3:18-mj-01477-RMS
                        *SEALED*
                             Document
                                  Document
                                      11-2 1-1
                                           Filed Filed
                                                 07/22/20
                                                       09/21/18
                                                            PagePage
                                                                 25 of25
                                                                       42of 42




        73.    I further request that the Court direct each of the Service Providers to disclose to

the government any information described in Section I of Attachment D that is within its

possession, custody, or control.

        74.    I also request that the Court direct the Service Providers to furnish the

government all information, facilities, and technical assistance necessary to accomplish the

collection of the information described in Attachment D unobtrusively and with a minimum of

interference with the Service Providers' services, including by initiating a signal to determine the

location of the SUBJECT PHONES on the Service Providers' networks or with such other

reference points as may be reasonably available, and at such intervals and times directed by the

government. The DEA shall reasonably compensate the Service Providers for reasonable

expenses incurred in furnishing such facilities or assistance.

       75.     I further request, pursuant to 18 U.S.C. § 3103a(b) and Federal Rule of Criminal

Procedure 41(±)(3), that the Court authorize the officer executing the warrant to delay notice until

30 days after the collection authorized by the warrant has been completed. There is reasonable

cause to believe that providing immediate notification of the warrant may have an adverse result,

as defined in 18 U.S.C. § 2705. Providing immediate notice to the subscriber or user ofthe

SUBJECT PHONES would seriously jeopardize the ongoing investigation, as such a disclosure

would give that person an opportunity to destroy evidence, change patterns of behavior, notify

confederates, and flee from prosecution. See 18 U.S.C. § 31 03a(b)(1 ). As further specified in

Attachment D, which is incorporated into the warrant, the proposed search warrant does J?.Ot

authorize the seizure of any tangible property. See 18 U.S.C. § 3103a(b)(2). Moreover, to the

extent that the warrant authorizes the seizure of any wire or electronic communication (as



                                                 25
CaseCase
     3:18-mj-01477-RMS
          3:18-mj-01477-RMS
                        *SEALED*
                             Document
                                  Document
                                      11-2 1-1
                                           Filed Filed
                                                 07/22/20
                                                       09/21/18
                                                            PagePage
                                                                 26 of26
                                                                       42of 42




defined in 18 U.S.C. § 2510) or any stored wire or electronic information, there is reasonable

necessity for the seizure for the reasons set forth above. See 18 U.S.C. § 31 03a(b )(2).

       76.     Because the warrant will be served on the Service Providers, who will then

compile the requested records at a time convenient to it, reasonable cause exists to permit the

execution of the requested warrant at any time in the day or night. I further request that the

Court authorize execution of the warrants at any time of day or night, owing to the potential need

to locate the SUBJECT PHONE outside of daytime hours.

 INFORMATION TO BE SEARCHED & THINGS TO BE SEIZED FROM FACEBOOK

       77.     I anticipate executing this warrant under the Electronic Communications Privacy

Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(1 )(A) and 2703(c)(1 )(A), by using the warrant

to require Facebook to disclose to the government copies of the records and other information

(including the content of communications) particularly described in Section I of Attachment B.

Upon receipt of the information described in Section I of Attachment B, government-authorized

persons will review that information to locate the items described in Section II of Attachment B.




                                                 26
CaseCase
     3:18-mj-01477-RMS
          3:18-mj-01477-RMS
                        *SEALED*
                             Document
                                  Document
                                      11-2 1-1
                                           Filed Filed
                                                 07/22/20
                                                       09/21/18
                                                            PagePage
                                                                 27 of27
                                                                       42of 42




                      REQUEST FOR EALING AND CONCLUSION

       78.     I further request that the Court order that all papers in support of these

applications, including the affidavit, attachments, and search warrants, be sealed until further

order of the Court. These documents discuss an ongoing criminal investigation that is neither

public nor known to all of the targets of the investigation. Accordingly, there is good cause to

seal these documents because their premature disclosure may seriously jeopardize that

investigation. Based on the forgoing, I request that the Court issue the proposed search warrants.




       Subscribed and sworn to before me on __&p
                                              _~-----'--_-___
                                                          1--vrn b_e-r-
                                                                 _ _ _2-_c)_ _ _, 201 8'


       ROBERT M. SPECTOR
       UNITED STATES MA ·.             ATE JUDGE




                                                 27
CaseCase
     3:18-mj-01477-RMS
          3:18-mj-01477-RMS
                        *SEALED*
                             Document
                                  Document
                                      11-2 1-1
                                           Filed Filed
                                                 07/22/20
                                                       09/21/18
                                                            PagePage
                                                                 28 of28
                                                                       42of 42




                                     ATTACHMENT A


                                  Property to Be Searched


       This warrant applies to information associated with the Facebook user ID

100007268775514 that is stored at premises owned, maintained, controlled, or operated by

Facebook Inc., a company headquartered in Menlo Park, California.




                                              2
CaseCase
     3:18-mj-01477-RMS
          3:18-mj-01477-RMS
                        *SEALED*
                             Document
                                  Document
                                      11-2 1-1
                                           Filed Filed
                                                 07/22/20
                                                       09/21/18
                                                            PagePage
                                                                 29 of29
                                                                       42of 42




                                       ATTACHMENT B

                                 Particular Things to be Seized

I.     Information to be disclosed by Facebook

       To the extent that the information described in Attachment A is within the possession,

custody, or control ofFacebook Inc. (Facebook), regardless of whether such information is

located within or outside of the United States, including any messages, records, files, logs, or

information that have been deleted but are still available to Facebook, or have been preserved

pursuant to a request made under 18 U.S.C. § 2703(f), Facebook is required to disclose the

following information to the government for each user ID listed in Attachment A:

       (a)     All contact and personal identifying information, including full name, user

               identification number, birth date, gender, contact e-mail addresses, physical

               address (including city, state, and zip code), telephone numbers, screen names,

               websites, and other personal identifiers.

       (b)     All activity logs for the account and all other documents showing the user's posts

               and other Facebook activities July 1, 2017 until September 20, 2018;

       (c)     All photos and videos uploaded by that user ID and all photos and videos

               uploaded by any user that have that user tagged in them July 1, 2017 until

               September 20,2018, including Exchangeable Image File ("EXIF") data and any

               other metadata associated with those photos and videos;

       (d)     All profile information; News Feed information; status updates; videos,

               photographs, articles, and other items; Notes; Wall postings; friend lists, including

               the friends' Facebook user identification numbers; groups and networks of which

               the user is a member, including the groups' Facebook group identification
CaseCase
     3:18-mj-01477-RMS
          3:18-mj-01477-RMS
                        *SEALED*
                             Document
                                  Document
                                      11-2 1-1
                                           Filed Filed
                                                 07/22/20
                                                       09/21/18
                                                            PagePage
                                                                 30 of30
                                                                       42of 42




            numbers; future and past event postings; rejected "Friend" requests; comments;

            gifts; pokes; tags; and information about the user's access and use ofFacebook

            applications;

      (e)   All records or other information regarding the devices and internet browsers

            associated with, or used in connection with, that user ID, including the hardware

            model, operating system version, unique device identifiers, mobile network

            information, and user agent string;

      (f)   All other records and contents of communications and messages made or received

            by the user July 1, 2017 until September 20, 2018, including all Messenger

            activity, private messages, chat history, video and voice calling history, and

            pending "Friend" requests;

      (g)   All "check ins" and other location information;

      (h)   All IP logs, including all records of the IP addresses that logged into the account;

      (i)   All records ofthe account's usage ofthe "Like" feature, including all Facebook

            posts and all non-Facebook webpages and content that the user has "liked";

      G)    All information about the Facebook pages that the account is or was a "fan" of;

      (k)   All past and present lists of friends created by the account;

     (1)    All records of Facebook searches performed by the account from July 1, 2017

            until September 20, 2018;

     (m)    All information about the user's access and use ofFacebook Marketplace;

     (n)    The types of service utilized by the user;




                                              2
CaseCase
     3:18-mj-01477-RMS
          3:18-mj-01477-RMS
                        *SEALED*
                             Document
                                  Document
                                      11-2 1-1
                                           Filed Filed
                                                 07/22/20
                                                       09/21/18
                                                            PagePage
                                                                 31 of31
                                                                       42of 42




        (o)    The length of service (including start date) and the means and source of any

               payments associated with the service (including any credit card or bank account

               number);

       (p)     All privacy settings and other account settings, including privacy settings for

               individual Facebook posts and activities, and all records showing which Facebook

               users have been blocked by the account;

       (q)     All records pertaining to communications between Facebook and any person

               regarding the user or the user's Facebook account, including contacts with support

               services and records of actions taken.

       Facebook is hereby ordered to disclose the above information to the government within

fourteen days of service of this warrant.




                                                3
CaseCase
     3:18-mj-01477-RMS
          3:18-mj-01477-RMS
                        *SEALED*
                             Document
                                  Document
                                      11-2 1-1
                                           Filed Filed
                                                 07/22/20
                                                       09/21/18
                                                            PagePage
                                                                 32 of32
                                                                       42of 42




II.    Information to be seized by the government

       All information described above in Section I that constitutes fruits, evidence and

instrumentalities of violations of21 U.S.C. §§ 841(a)(l) (distribution of narcotics, possession

with intent to distribute narcotics); 846 (conspiracy to distribute and possess with intent to

distribute narcotics); 843(b) (use of a communication facility to facilitate a narcotics trafficking

felony); and 18 U.S.C. § 924(c) (possession of a firearm in furtherance of a drug trafficking

offense) by ROYSHA WN ALLGOOD, and others since July 1, 2017, including, for each user ID

identified on Attachment A, information pertaining to the following matters:

           (a) Narcotics trafficking and firearm possession;

           (b) Evidence indicating how and when the Face book account was accessed or used,

               to determine the chronological and geographic context of account access, use, and

               events relating to the crime under investigation and to the Facebook account

               owner;

           (c) Evidence indicating the Facebook account owner's state of mind as it relates to

               the crime under investigation;

           (d) The identity of the person(s) who created or used the user ID, including records

               that help reveal the whereabouts of such person(s).




                                                  4
CaseCase
     3:18-mj-01477-RMS
          3:18-mj-01477-RMS
                        *SEALED*
                             Document
                                  Document
                                      11-2 1-1
                                           Filed Filed
                                                 07/22/20
                                                       09/21/18
                                                            PagePage
                                                                 33 of33
                                                                       42of 42




                                     ATTACHMENT C

                                   Property to Be Searched

   1. Records and information associated with the cellular device 860-961-8699 (Target

      Telephone- I), which is subscribed in the name of Asten Relerford,                          ,

      Taftville, Connecticut 063 80, that is in the custody or control of Sprint Corporation, a

      wireless communications Service Providers that is headquartered at 6200 Sprint Pwky.,

      Overlook Park, Kansas, 66251.


  2. Records and information associated with the cellular device assigned 860-885-4047

      (Target Telephone-2), which is subscribed in the name of Sam Callie,                  ,

      New London, Connecticut 06320, that is in the custody or control ofVerizon, a wireless

      communications service provider that is headquartered at 1 Verizon Way, Basking Ridge,

      New Jersey, 07920.


  3. Target Telephone-!;

  4. Target Telephone-2.




                                               1
CaseCase
     3:18-mj-01477-RMS
          3:18-mj-01477-RMS
                        *SEALED*
                             Document
                                  Document
                                      11-2 1-1
                                           Filed Filed
                                                 07/22/20
                                                       09/21/18
                                                            PagePage
                                                                 34 of34
                                                                       42of 42




                                       ATTACHMENT D

                                 Particular Things to be Seized

I. Information to be Disclosed by the Provider:

To the extent that the information described in Attachment Cis within the possession, custody,

or control of the Providers, including any information that has been deleted but is still available

to the Providers or that has been preserved pursuant to a request made under 18 U.S.C. § 2703(f),

the Providers is required to disclose to the government the following information pertaining to

the Account listed in Attachment C:

   1. All records and other information (not including the contents of communications) relating

       to wire and electronic communications sent or received by the SUBJECT PHONES for a

       period of 30 days from the date of the warrant, including:

           a. the date and time of the communication, the method of the communication, and

               the source and destination of the communication (such as the source and

               destination telephone numbers (call detail records), email addresses, and IP

               addresses); and

           b. information regarding the cell tower and antenna face (also known as "sectors"

               through which the communications were sent and received).

   2. Information associated with each communication to and from the SUBJECT PHONES

       for a period of30 days from the date of the warrant, including:

           a. Any unique identifiers associated with the cellular device, including ESN, MEIN,

               MSISDN, IMSI, SIM, or MIN;

           b. Source and destination telephone numbers;

           c. Date, time, and duration of communication; and

                                                 2
CaseCase
     3:18-mj-01477-RMS
          3:18-mj-01477-RMS
                        *SEALED*
                             Document
                                  Document
                                      11-2 1-1
                                           Filed Filed
                                                 07/22/20
                                                       09/21/18
                                                            PagePage
                                                                 35 of35
                                                                       42of 42




         d. All data about the cell towers (i.e. antenna towers covering specific geographic

             areas) and sectors (i.e. faces ofthe towers) to which the SUBJECT PHONES will

             connect at the beginning and end of each communication.

  3. Information about the location of the SUBJECT PHONES for a period of 30 days, during

     all times of day and night. "Information about the location of the SUBJECT PHONES"

     includes all available E-911 Phase II data, GPS data, latitude-longitude data, and other

     precise location information

         a. To the extent that the information described in the previous paragraph

             (hereinafter, "Location Information") is within the possession, custody, or control

             of the Provider, the Provider is required to disclose the Location Information to

             the government. In addition, the Provider must furnish the government all

             information, facilities, and technical assistance necessary to accomplish the

             collection of the Location Information unobtrusively and with a minimum of

             interference with the Provider's services, including by initiating a signal to

             determine the location of respective phone on the Provider's network or with such

             other reference points as may be reasonably available, and at such intervals and

             times directed by the government. The government shall compensate the Provider

             for reasonable expenses incurred in furnishing such facilities or assistance.

         b. In approving this warrant, the Court finds reasonable necessity for the seizure of

             the Location Information. See 18 U.S.C. § 3103a(b)(2).

  4. This warrant does not authorize the seizure of any tangible property or the contents of

     any communications.



                                               3
CaseCase
     3:18-mj-01477-RMS
          3:18-mj-01477-RMS
                        *SEALED*
                             Document
                                  Document
                                      11-2 1-1
                                           Filed Filed
                                                 07/22/20
                                                       09/21/18
                                                            PagePage
                                                                 36 of36
                                                                       42of 42




       II. Information to be Seized by the Government:

All information described above in Section I that constitutes evidence, fruits, contraband, and

instrumentalities ofviolations of21 U.S.C. §§ 841(a)(l) (distribution of narcotics, possession

with intent to distribute narcotics); 846 (conspiracy to distribute and possess with intent to

distribute narcotics); 843(b) (use of a communication facility to facilitate a narcotics trafficking
                                    \




felony); and 18 U.S.C. § 924(c) (possession of a firearm in furtherance of a drug trafficking

offense) by ROYSHA WN ALLGOOD, and others during the a thirty day period from the date of

the warrant.




                                                  4
CaseCase
     3:18-mj-01477-RMS
          3:18-mj-01477-RMS
                        *SEALED*
                             Document
                                  Document
                                      11-2 1-1
                                           Filed Filed
                                                 07/22/20
                                                       09/21/18
                                                            PagePage
                                                                 37 of37
                                                                       42of 42




                    CERTIFICATE OF AUTHENTICITY OF DOMESTIC
                     RECORDS PURSUANT TO FEDERAL RULES OF
                            EVIDENCE 902(11) AND 902(13)


        I, - - - - - -- - - - - -- -- ' attest, under penalties of perjury by the laws

of the United States of America pursuant to 28 U.S.C. § 1746, that the information contained in

this certification is true and correct. I am employed by Facebook, and my title is

_ _ __ _ _ _ __ _ _ _ _. I am qualified to authenticate the records attached hereto

because I am familiar with how the records were created, managed, stored, and retrieved. I state

that the records attached hereto are true duplicates of the original records in the custody of

Facebook. The attached records consist of - - - - - - . I further state that:


       a.      all records attached to this certificate were made at or near the time of the

occurrence ofthe matter set forth by, or from information transmitted by, a person with

knowledge of those matters, they were kept in the ordinary course of the regularly conducted

business activity of Facebook, and they were made by Facebook as a regular practice; and


       b.      such records were generated by Facebook's electronic process or system that

produces an accurate result, to wit:


               l.       the records were copied from electronic device(s), storage medium(s), or

file(s) in the custody ofFacebook in a manner to ensure that they are true duplicates of the

original records; and


               2.       the process or system is regularly verified by Facebook, and at all times

pertinent to the records certified here the process and system functioned properly and normally.



                                                  5
CaseCase
     3:18-mj-01477-RMS
          3:18-mj-01477-RMS
                        *SEALED*
                             Document
                                  Document
                                      11-2 1-1
                                           Filed Filed
                                                 07/22/20
                                                       09/21/18
                                                            PagePage
                                                                 38 of38
                                                                       42of 42




       I further state that this certification is intended to satisfy Rules 902(11) and 902(13) of

the Federal Rules ofEvidence.




Date                                 Signature




                                                 6
CaseCase
     3:18-mj-01477-RMS
          3:18-mj-01477-RMS
                        *SEALED*
                             Document
                                  Document
                                      11-2 1-1
                                           Filed Filed
                                                 07/22/20
                                                       09/21/18
                                                            PagePage
                                                                 39 of39
                                                                       42of 42




                 CERTIFICATE OF AUTHENTICITY OF DOMESTIC
             RECORDS PURSUANT TO FEDERAL RULES OF EVIDENCE
                            902(11) AND 902(13)


        I, _ _ __ _ _ _ _ __ __ _ _ _ ,. attest, under penalties of perjury by the laws

of the United States of America pursuant to 28 U.S.C. § 1746, that the information contained in

this certification is true and correct. I am employed by Sprint and my title is

- - - -- -- - - - -- -·· I am qualified to authenticate the records attached hereto

because I am familiar with how the records were created, managed, stored, and retrieved. I state

that the records attached hereto are true duplicates of the original records in the custody of

Sprint. The attached records consist of _ _ _ _ __ _ _ _ _ _ _ _ _ _ _ _ _ __

I further state that:


        a.       all records attached to this certificate were made at or near the time of the

occurrence ofthe matter set forth by, or from information transmitted by, a person with

knowledge of those matters, they were kept in the ordinary course of the regularly conducted

business activity of Sprint, and they were made by Sprint as a regular practice; and


        b.       such records were generated by Sprint's electronic process or system that

produces an accurate result, to wit:


                 1.     the records were copied from electronic device(s), storage medium(s), or

file(s) in the custody of Sprint in a manner to ensure that they are true duplicates ofthe original

records; and


                 2.     the process or system is regularly verified by Sprint, and at all times

pertinent to the records certified here the process and system functioned properly and normally.

                                                   7
CaseCase
     3:18-mj-01477-RMS
          3:18-mj-01477-RMS
                        *SEALED*
                             Document
                                  Document
                                      11-2 1-1
                                           Filed Filed
                                                 07/22/20
                                                       09/21/18
                                                            PagePage
                                                                 40 of40
                                                                       42of 42




       I further state that this certification is intended to satisfy Rules 902(11) and 902(13) of

the Federal Rules ofEvidence.




Date                                 Signature




                                                 8
CaseCase
     3:18-mj-01477-RMS
          3:18-mj-01477-RMS
                        *SEALED*
                             Document
                                  Document
                                      11-2 1-1
                                           Filed Filed
                                                 07/22/20
                                                       09/21/18
                                                            PagePage
                                                                 41 of41
                                                                       42of 42




                CERTIFICATE OF AUTHENTICITY OF DOMESTIC
            RECORDS PURSUANT TO FEDERAL RULES OF EVIDENCE
                           902(11) AND 902(13)


        I, _ _ _ _ __ _ _ __ __ _ _____/ attest, under penalties of perjury by the laws

of the United States of America pursuant to 28 U.S.C. § 1746, that the information contained in

this certification is true and correct. I am employed by Verizon and my title is

- - -- - - - -- - - --                 · I am qualified to authenticate the records attached hereto

because I am familiar with how the records were created, managed, stored, and retrieved. I state

that the records attached hereto are true duplicates of the original records in the custody of

Verizon. The attached records consist of

- - - -- - - - - - -- -- - - - -- - -. I further state that:

       a.      all records attached to this certificate were made at or near the time of the

occurrence of the matter set forth by, or from information transmitted by, a person with

knowledge of those matters, they were kept in the ordinary course of the regularly conducted

business activity ofVerizon, and they were made by Verizon as a regular practice; and


       b.      such records were generated by Verizon's electronic process or system that

produces an accurate result, to wit:


               1.      the records were copied from electronic device(s), storage medium(s), or

file(s) in the custody ofVerizon in a manner to ensure that they are true duplicates of the original

records; and


               2.      the process or system is regularly verified by Verizon, and at all times

pertinent to the records certified here the process and system functioned properly and normally.

                                                  9
CaseCase
     3:18-mj-01477-RMS
          3:18-mj-01477-RMS
                        *SEALED*
                             Document
                                  Document
                                      11-2 1-1
                                           Filed Filed
                                                 07/22/20
                                                       09/21/18
                                                            PagePage
                                                                 42 of42
                                                                       42of 42




       I further state that this certification is intended to satisfy Rules 902(11) and 902(13) of

the Federal Rules ofEvidence.




Date                                 Signature




                                                 10
